         Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    RANDALL L. SPADE,                                         No. 4:15-CV-02513

                 Plaintiff,
                                                              (Judge Brann)
         v.

    THE UNITED STATES OF
    AMERICA,

                 Defendant.


                                MEMORANDUM OPINION

                                        MARCH 31, 2021

I.      BACKGROUND

        On December 31, 2015, Randall Spade filed a complaint against the United

States of America1. An amended complaint was filed on November 6, 2017,

raising claims under the Federal Tort Claims Act (“FTCA”) and a similar

Pennsylvania statute. At all relevant times, Spade was employed as a correctional

officer at the United States Penitentiary in Lewisburg, Pennsylvania.2 In 2011,

Spade learned that the Government had inadvertently divulged Spade’s personal

information when responding to an inmate’s Freedom of Information Act request.3




1
     Spade initially filed the complaint against the Department of Justice, but the caption has since
     been modified.
2
     Doc. 11 ¶ 2.
3
     Id. ¶¶ 11-33.
        Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 2 of 12




       This Court granted the Government’s motion to dismiss the amended

complaint on May 8, 2018, finding that Spade had failed to identify any duty under

Pennsylvania tort law that applied to his case. Spade appealed. After his appeal

was filed, the Pennsylvania Supreme Court issued an opinion in a case titled

Dittman v. UPMC.4 Dittman held that an employer owes a duty of reasonable care

to its employees “in collecting and storing [e]mployees’ data on its computer

systems.”5 The United States Court of Appeals for the Third Circuit alerted the

parties to Dittman and asked for letter briefs regarding the case.6 Then, while

briefing any impact Dittman may have on Spade’s case, the Government realized

that the Federal Employees’ Compensation Act (“FECA”) might be a jurisdictional

bar to Spade’s claim in the first instance. The Third Circuit subsequently vacated

this Court’s initial ruling and directed me to allow Spade to seek a determination

from the Secretary of Labor as to whether FECA covered his claims.7 The Third

Circuit further instructed that if FECA did not bar Spade’s claims, this Court

should consider Dittman’s impact on the case.8

       This Court allowed Spade to pursue his administrative remedies. On June 9,

2020, Spade informed the Court that his claim to the Department of Labor was




4
    196 A.3d 1036 (Pa. 2018).
5
    Id. at 1047.
6
    Spade v. United States, 763 Fed.Appx. 294 (3d Cir. 2019).
7
    Id.
8
    Id. at 296.
                                             -2-
          Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 3 of 12




denied (the “FECA Decision”).9 The Government, upon review of the FECA

Decision, indicated that it planned to file a motion to dismiss with this Court. On

July 2, 2020, the Government brought this motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction.10 The

motion is now ripe for disposition; for the reasons that follow, it is granted.

II.      LEGAL STANDARD

         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) attacks

the Court’s subject matter jurisdiction over the case before it. “At issue . . . is the

court’s ‘very power to hear the case.’”11 An evaluation under 12(b)(1) “may occur

at any stage of the proceedings, from the time the answer has been served until

after the trial has been completed.”12 And “the person asserting jurisdiction bears

the burden of showing that the case is properly before the court at all stages of the

litigation.”13

         Courts must determine whether a jurisdictional challenge is facial or factual.

When reviewing a facial 12(b)(1) motion, a court must “consider the allegations of

the complaint as true.”14 In contrast, when reviewing a factual 12(b)(1) motion, a



9
      See Doc. 30. The Department of Labor’s Office of Workers’ Compensation Programs
      (“OWCP”) is the specific office that reviewed Spade’s claim.
10
      See Doc. 35.
11
      Judkins v. HT Window Fashions Corp., 514 F.Supp.2d 753, 759 (W.D. Pa. 2007) (quoting
      Mortensen v. First Fed. Savings & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)).
12
      Mortensen, 549 F.2d at 891-92.
13
      Packard v. Provident Nat. Bank, 994 F.2d 1039, 1045 (3d Cir. 1993), cert. denied, 510 U.S.
      964 (1993) (citing McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189 (1936)).
14
      Mortensen, 549 F.2d at 891.
                                                 -3-
         Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 4 of 12




court has “substantial authority” to “weigh the evidence and satisfy itself as to the

existence of its power to hear the case.”15 “In short, no presumptive truthfulness

attaches to plaintiff’s allegations, and the existence of disputed material facts will

not preclude the trial court from evaluating for itself the merits of jurisdictional

claims.”16

III.    DISCUSSION

        The Government asserts that this Court lacks jurisdiction because FECA

preempts Spade’s claims. FECA “provides an exclusive and comprehensive

compensation scheme to federal employees for injuries that are ‘sustained while in

the performance of [their] duty.’”17 FECA “was designed to protect the

Government from suits under statutes, such as the Federal Tort Claims Act, that

had been enacted to waive the Government’s sovereign immunity.”18 FECA

represents the quid pro quo “commonly found in workers’ compensation

legislation: employees are guaranteed the right to receive immediate, fixed

benefits, regardless of fault and without need for litigation, but in return they lose

the right to sue the Government.”19




15
     Id.
16
     Id.
17
     Horton v. United States, 144 Fed.Appx. 931, 932 (3d Cir. 2005) (quoting 5 U.S.C. § 8102(a)).
18
     Lockheed Aircraft Corp. v. United States, 460 U.S. 190, 193-94 (1983).
19
     Id. at 194.
                                                -4-
         Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 5 of 12




        To this end, FECA is the exclusive remedy for injuries or death suffered by a

federal employee while acting in the scope of employment.20 Consequently, if

injuries are found to be covered by FECA, then “federal courts have no subject

matter jurisdiction to entertain the action, since the United States has not otherwise

waived its sovereign immunity to suit.”21 The Secretary of Labor has full

discretion to determine whether particular injuries are covered by FECA.22 Such

decisions are “absolutely immune from judicial review, whether or not a particular

determination is grounded in logic or precedent.”23

        These decisions are binding, “regardless of whether compensation is actually

awarded.”24 Thus, if a party submits injuries to the Secretary to determine FECA

coverage, that party will be bound even if the Secretary determines that FECA

applies but that compensation is not warranted.25 The Government asserts that this

is exactly what happened; Spade’s claim was denied after a determination that

FECA covered the injury he suffered.




20
     Weyerhaeuser S.S. Co. v. United States, 372 U.S. 597, 599 (1963) (quoting 5 U.S.C. § 757(b)).
21
     Heilman v. United States, 731 F.2d 1104, 1109-10 (3d Cir. 1984) (citing Joyce v. United States,
     474 F.2d 215, 219 (3d Cir. 1973)).
22
     Id. at 1109.
23
     DiPippa v. United States, 687 F.2d 14, 17 (3d Cir. 1982) (internal citations omitted).
24
     McDaniel v. United States, 970 F.2d 194, 198 (6th Cir. 1992).
25
     See id.; Spinelli v. Goss, 446 F.3d 159, 160 (D.C. Cir. 2006).
                                                 -5-
         Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 6 of 12




        There is no dispute over where Spade’s FECA proceedings currently stand.

Spade submitted his claim to the Department of Labor, and it was denied. He

currently has two administrative appeals pending.26

        Spade raises three reasons why his claim should not be barred by FECA,

despite the Secretary’s denial of it. First, he believes that the injuries allegedly

suffered in the amended complaint are not covered by FECA.27 He claims there is

a circuit split on whether FECA covers claims for emotional distress. Second,

Spade asserts that his claim was not denied on its merits, and therefore, this Court

still has jurisdiction.28 Third, Spade suggests that because he still has

administrative appeals pending, this Court should deny the motion to dismiss as

premature.29 I address each of Spade’s theories in turn.

        The Third Circuit has noted that “[t]he threshold requirement for

determining FECA coverage is that the injuries alleged must be sustained while in

the performance of [the employee’s] duty.”30 The Secretary determined that Spade

suffered his injury in the course of his employment. Spade alleges that he suffered

extreme emotional distress as a result of the negligent release of his personal

information.31 The FECA Decision clearly states that Spade established that he


26
     See Doc. 42.
27
     See Doc. 37 at 5.
28
     See Id. at 7.
29
     See Id.
30
     Heilman v. United States, 731 F.2d 1104, 1110 (3d Cir. 1984) (internal quotation marks
     omitted).
31
     Doc. 11 ¶ 31.
                                            -6-
         Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 7 of 12




was a “Federal civilian employee who filed a timely claim, and the evidence

support[s] that the injury and/or events occurred as described.”32 The FECA

Decision goes on to note that the “evidence supports that the events that [Spade]

described occurred within the performance of duty.”33 These concessions by the

Secretary suggest that Spade’s injury was covered by FECA.

         Spade points to case law from the Ninth Circuit to suggest that there is a

circuit split on the question of whether or not emotional distress injuries are

covered by FECA. Spade’s attempt to point out this perceived deviation in the law

is unconvincing and also misses the broader point: at least within this Circuit, the

Secretary’s decision on the question of coverage is final and unreviewable by this

Court.

         To be sure, courts have recognized for decades that emotional distress

claims are covered by FECA.34 Spade’s reference to Ninth Circuit case law is a

minority position, and this Court is not bound by that Circuit’s precedent. Indeed,

at least one other Circuit has noted that only the Ninth Circuit has taken the

position “that a federal court decides the threshold question whether the type of

injury alleged falls within the scope of FECA coverage.”35


32
     Doc. 32 Ex. 1 (Attachment B, FECA Decision).
33
     Id. (emphasis added).
34
     See Volpini v. Resolution Trust Corp., 1997 WL 476347 at * 4 (E.D. Pa. Aug. 19, 1997)
     (“Recent cases hold that emotional distress is covered under FECA.”); see also Spinelli v. Goss,
     446 F.3d 159, 160-162 (D.C. Cir. 2006); Swafford v. United States, 998 F.2d 837, 839-40 (10th
     Cir. 1993); McDaniel v. United States, 970 F.2d 194, 195–197 (6th Cir. 1992).
35
     Mathirampuzha v. Potter, 548 F.3d 70, 82 (2d Cir. 2008).
                                                 -7-
         Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 8 of 12




        More importantly, the Secretary denied Spade’s claim for lack of evidence.

That is a decision on the merits. The Department of Labor informed Spade that his

case was denied specifically because he “did not submit any medical evidence

containing a medical diagnosis in connection with the injury. . .”36 “By ruling on

the sufficiency of the evidence, the Secretary thought coverage existed.”37 This

decision is in line with the multitude of courts that have found that denials of

claims based on evidence constitute a finding that the injury at issue is covered

under FECA.38

        As noted above, the Third Circuit, whose precedent this Court is obligated to

follow, has made clear that “the decision of the Secretary of Labor on whether

FECA covers the alleged injury, and on the amount of compensation, if any, to be

awarded, is final, and review of any kind by a court is absolutely barred.”39 In


36
     Doc. 32 Ex. 1 (Attachment B, FECA Decision).
37
     Bennett v. Barnett, 210 F.3d 272, 277 (5th Cir. 2000).
38
     See Fuqua v. United States Postal Service, 956 F.3d 961, 964-65 (7th Cir. 2020) (“The
     Secretary then exercised jurisdiction over Fuqua's claim and denied it for lack of evidence.
     The denial was based on lack of proof, not lack of coverage.”); Hawkins v. United States, 418
     F.Supp.3d 636, 641-42 (W.D. Wash. 2019) (finding no jurisdiction where the Secretary denied
     a claim “because the evidence is insufficient to establish that a medical condition arose during
     the course of employment and within the scope of compensable work factors”); Johle v. United
     States, 2016 WL 9021836 (D. N.M. Dec. 7, 2016) (finding no jurisdiction where claim was
     denied “because there was insufficient evidence to prove that the injury occurred as stated”);
     Gonzalez v. United States, 2016 WL 11468593, at *3 (E.D.N.Y. Aug. 31, 2016) (“[T]he OWCP
     denied Plaintiff's administrative complaint for insufficient evidence. Such a denial was a
     determination on the merits, and, therefore, the OWCP determined that Plaintiff's claim was
     within the FECA's coverage. Accordingly, this Court is deprived of subject matter jurisdiction
     to adjudicate this claim.”); Borden v. United States, 2011 WL 4060227, at *2 (S.D. Miss. Aug.
     26, 2011) (finding that “[the Secretary’s] dismissal for lack of sufficient proof of a
     compensable injury was a dismissal on the merits, and is fatal to his federal court action”)
     (cleaned up).
39
     Heilman v. United States, 731 F.2d 1104, 1109 (3d Cir. 1984) (citing 5 U.S.C. § 8128(b)(2)).
                                                 -8-
         Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 9 of 12




other words, even if this Court believed that emotional distress claims like Spade’s

were not covered by FECA’s text, the Secretary’s determination to the contrary is

final, and I would have no authority to overrule that decision. Again, I emphasize

that this ruling by the Secretary, dismissing Spade’s claim specifically for a lack of

medical evidence, is an acknowledgement that Spade’s injury was otherwise

covered by FECA.

        Furthermore, though not strictly necessary to my decision, I note that the

Government has provided a declaration from the Deputy Director for Program &

System Integrity Federal Employees’ Compensation, Officer of Workers’

Compensation Programs. The Deputy Director’s declaration summarizes the

Secretary’s decision on the claim. Her declaration states that Spade’s injury

“would be covered under FECA if he submitted medical evidence establishing that

he sustained a medical condition as a result of his federal employment.”40 To the

extent the FECA Decision itself was unclear, the Deputy Director’s declaration is

helpful to explain the rationale behind the determination. Again, this additional

piece of evidence, while helpful, only serves to buttress my decision that Spade’s

claim was denied for lack of evidence rather than because the injury itself was not

covered by FECA.41



40
     Doc. 32 Ex. 1 (Declaration of Jennifer Valdivieso ¶ 6).
41
     Spade acknowledges that the Deputy Director’s declaration is relevant and may “go toward the
     weight of evidence which this Court must consider in determining whether to grant or deny
     Defendant’s Motion.” Doc. 37 at 7.
                                               -9-
        Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 10 of 12




        Besides being plainly inconsistent with the Third Circuit’s approach, an

alternative holding would lead to untenable results. Allowing a plaintiff to proceed

on FTCA claims after he failed to provide evidence to the Secretary “would

effectively permit him to circumvent the exclusivity provisions of FECA.”42 A

plaintiff could file a claim with the Secretary, “forc[e] the Department of Labor to

deny it by failing to submit any evidence,” and after his claim was denied, return to

federal court, bringing an action under the FTCA, where he could potentially

receive a greater damages award than under FECA.43

        The Department of Labor advised Spade “of the deficiencies in [his] claim

and provided [him] the opportunity to submit additional evidence.”44 Spade failed

to provide the medical evidence that the Department of Labor asked for.45 “The

Court will not set the precedent that, to circumvent FECA, all a plaintiff must do is

fail to provide the requested information.”46

        Spade’s final argument against dismissal is that the Government’s motion is

premature.47 This Court, however, has determined that it does not have subject

matter jurisdiction over this claim. The fact that Spade still has administrative


42
     Gagliardi v. United States, 1991 WL 9361 at *4 (E.D. Pa. Jan. 28, 1991).
43
     Id. (citing Avasthi v. United States, 608 F.2d 1059 (5th Cir. 1979)).
44
     Doc. 32 Ex. 1 (Attachment B, FECA Decision).
45
     Id.
46
     Johle v. United States, 2016 WL 9021836 at *17 (D. N.M. Dec. 7, 2016); see also Fuqua v.
     Brennan, 2018 WL 11215319 at *2 (N.D. Ill. June 18, 2018) (“Plaintiff’s failure to present
     sufficient evidence to the Department of Labor does not entitle him to sidestep the FECA’s
     exclusivity provision and pursue his FTCA claims in this Court.”) aff’d sub nom. Fuqua v.
     United States Postal Serv., 956 F.3d 961 (7th Cir 2020).
47
     Doc. 37 at 7.
                                                 - 10 -
         Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 11 of 12




appeals pending does nothing to change this fact. Spade points to no authority to

the contrary, and therefore, his claim cannot stay here.

         Lastly, I reiterate a point from an earlier decision in this matter: the claim

under the Pennsylvania Political Subdivision Tort Claims Act cannot survive

either. That statute waives Pennsylvania’s sovereign immunity for certain claims

brought against “local agenc[ies].”48 A local agency is a “government unit other

than the Commonwealth government.”49 A government unit, in turn, is defined as

the “General Assembly and its officers and agencies, any government agency or

any court or other officer or agency of the unified judicial system.”50 And finally,

a government agency is defined as any “Commonwealth agency or any political

subdivision or municipal or other local authority, or any officer or agency of any

such political subdivision or local authority.”51 The United States is not a local

agency, and therefore, Spade’s claim under that statute will also be dismissed

again.

IV.      CONCLUSION

         As I noted at the outset, FECA is the exclusive remedy for injuries suffered

by a federal employee while acting in the scope of employment.52 Because

Spade’s injury is covered by FECA, this Court has no jurisdiction to hear his


48
     42 Pa. C.S. § 8542(a).
49
     42 Pa. C.S. § 8501 (emphasis added).
50
     42 Pa. C.S. § 102 (emphasis added).
51
     Id.
52
     Weyerhaeuser S.S. Co. v. United States, 372 U.S. 597, 599 (1963) (quoting 5 U.S.C. § 757(b)).
                                               - 11 -
        Case 4:15-cv-02513-MWB Document 43 Filed 03/31/21 Page 12 of 12




FTCA claim. The Court is sympathetic to Spade’s situation; what happened to him

was clearly unfortunate, and he should pursue his administrative appeals to the

fullest extent possible. Having said that, this Court can do nothing else for him.53

Defendant’s motion to dismiss pursuant to Rule 12(b)(1) is granted.

        An appropriate Order follows.

                                                     BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




53
     Because I find that FECA preempts Spade’s claims, and that therefore I do not have subject
     matter jurisdiction, I do not reach the question of whether the Pennsylvania Supreme Court’s
     decision in Dittman would have any impact on the analysis of Spade’s claims.
                                                - 12 -
